Citation Nr: 1011380	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, adjustment 
disorder, and generalized anxiety, including as secondary to 
disc protrusion L4-L5 and L5-S1, right, degenerative joint 
disease with severe myositis (back condition).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
January 2004, and had additional service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran filed his initial claim of entitlement to service 
connection for depression in March 2004.  The Veteran's claim 
was initially adjudicated by the RO in September 2004 and 
then subsequently readjudicated in June 2005 following 
receipt of new and material evidence within the year 
following the rating decision.  The RO was required to 
consider the new and material evidence in connection with the 
Veteran's initial March 2004 application for service 
connection for depression because it is deemed as having been 
filed in connection with that claim.  38 C.F.R. § 3.156(b) 
(2009); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006).

The Veteran originally filed a claim of entitlement to 
service connection for depression.  As is discussed in more 
detail below, the medical evidence of record indicates that 
the Veteran has been diagnosed with depression, adjustment 
disorder, and generalized anxiety.  Although not claimed by 
the Veteran, the Board has recharacterized the issue on 
appeal as indicated above to include depression, adjustment 
disorder, and generalized anxiety.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, bilateral hearing loss, and 
tinnitus, and entitlement to TDIU.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any acquired 
psychiatric disorder.  In a private treatment note, dated in 
May 2001, the Veteran was diagnosed with depression.  In a 
private treatment note, dated in February 2004, the Veteran 
was diagnosed with posttraumatic stress disorder and major 
depression.

In April 2004 the Veteran was afforded VA Compensation and 
Pension (C&P) general medical examination.  The examiner 
noted that the Veteran was treated for hearing 
hallucinations, depression, anxiety, aggression, abnormal 
behavior episodes, nightmares, and dizziness, among other 
complaints, after active service.  Upon examination, the 
examiner noted that the Veteran was depressed and aggressive.  
The examiner diagnosed the Veteran with depression; however, 
the examiner did not render an opinion regarding the etiology 
of the condition.

In May 2004 the Veteran was afforded a VA C&P psychiatric 
examination.  The Veteran reported that he was treated by Dr. 
J.R., a private physician, for 5 visits due to feelings of 
depression.  The Veteran indicated that he was not prescribed 
any psychiatric medication and there was no past history of 
psychiatric hospitalization.  The Veteran reported that he 
had feelings of irritability, difficulty sleeping, and 
occasional anxiety since separation from service.  After 
examination the Veteran was not diagnosed with any 
psychiatric condition.  

In a treatment note, dated in December 2004, the Veteran was 
reported to be diagnosed with major depression; however, no 
opinion regarding the etiology of the condition was rendered.  
Subsequently, in treatment notes dated in May 2005 and May 
2006, the Veteran was noted to be diagnosed with adjustment 
disorder with mixed emotions secondary to Meniere's Disease, 
back pain, and war experience.  However, no rationale 
regarding these statements was provided.

In a statement from Dr. J.R.C., a private physician, the 
Veteran was reported to have been treated from October 2000 
to January 2005 and that the Veteran was diagnosed with major 
depression, generalized anxiety disorder, and posttraumatic 
stress disorder.  However, no opinion regarding the etiology 
of the conditions was provided.

In May 2006 the Veteran was afforded a VA C&P psychiatric 
examination.  The Veteran reported that he has had 
irritability on a daily basis, moderately severe.  He has had 
trouble sleeping and has been verbally aggressive towards his 
wife since he returned from Iraq.  After examination the 
examiner diagnosed the Veteran with adjustment disorder with 
mixed features.  The examiner noted that there were no other 
mental health disorders found.  The examiner rendered the 
opinion that the Veteran's adjustment disorder was not caused 
by or a result of a service-connected condition.  However, 
the examiner did not address whether the Veteran's 
psychiatric condition was permanently aggravated by the 
Veteran's service-connected conditions or whether the 
Veteran's psychiatric disorder was due to or permanently 
aggravated by his active service.

In regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the 
Veteran's service treatment records reveal that the Veteran 
was noted to have hearing loss on periodic examination while 
in the National Guard.

In March 2005 the Veteran underwent a VA outpatient 
audiological consultation.  Audiometric testing revealed a 
hearing loss disability pursuant to 38 C.F.R. § 3.385; 
however, the examiner indicated that the results were 
inconsistent which might suggest exaggerated responses.  No 
opinion was rendered regarding the etiology of the Veteran's 
condition.

In May 2005 the Veteran was afforded a VA C&P audiological 
examination.  Audiometric testing revealed a hearing loss 
disability pursuant to 38 C.F.R. § 3.385, the Veteran was 
diagnosed with hearing loss, and the Veteran was noted to 
complain of tinnitus.  However, the examiner did not render 
an opinion regarding the etiology of the Veteran's hearing 
loss disability.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2009).

As noted above, the Veteran was afforded VA C&P examinations 
regarding his psychiatric condition in April 2004, May 2004, 
and May 2006.  The examiners variously diagnosed the Veteran 
with depression, no psychiatric condition, and adjustment 
disorder.  In addition, the examiners in April 2004 and May 
2004 did not render an opinion regarding the etiology of any 
psychiatric condition and the examiner in May 2006 did not 
render an opinion regarding whether the Veteran's condition 
was permanently aggravated by any of the Veteran's service-
connected disabilities or whether the Veteran's condition was 
related to the Veteran's active service.  As such, the claim 
must be remanded for the Veteran to be afforded another VA 
C&P psychiatric examination.

As noted above, the Veteran was afforded a VA C&P 
audiological examination in May 2005.  After examination the 
Veteran was diagnosed with hearing loss and was noted to 
complain of tinnitus.  However, the examiner did not render 
an opinion regarding the etiology of the Veteran's conditions 
and the examiner did not comment upon the Veteran's hearing 
loss tests during the later portions of this service in the 
National Guard.  As such, the claims must be remanded for the 
Veteran to be afforded another VA C&P audiological 
examination.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claims.

Review of the claims folder reveals that the Veteran has 
received consistent treatment at the VA Medical Center in San 
Juan, Puerto Rico.  However, the most recent medical record 
associated with the claims folder is dated in May 2005.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to the Veteran that are dated since May 2005.

The Veteran also seeks entitlement to TDIU.  Since the 
Veteran's claim of entitlement to TDIU may be impacted by the 
outcome of the Veteran's claims of entitlement to service 
connection, the Board finds the issue of entitlement to TDIU 
to be inextricably intertwined with that those of entitlement 
to service connection.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issue of 
entitlement to TDIU until the issues of entitlement to 
service connection for a psychiatric disorder, bilateral 
hearing loss, and tinnitus are resolved.  Id.

As noted above, the Veteran served in the National Guard.  
Service treatment records (STRs) associated with the claims 
file also showed that the Veteran had periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
in the Puerto Rico National Guard.  However, the dates of the 
periods of the Veteran's ACDUTRA and INACDUTRA service are 
unclear from the evidence of record but should be obtained on 
remand.  

In a statement dated in November 2006, the Veteran indicated 
that he wished to have a hearing regarding his claims at his 
local RO.  However, subsequently in a statement submitted by 
the Veteran's representative, dated in February 2007, it was 
indicated that the Veteran did not wish to have a hearing.  
As such, on remand, the Veteran and the Veteran's 
representative should be contacted to clarify the Veteran's 
desire for a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative to clarify his desire for 
a hearing.  If the Veteran desires a 
hearing, the Veteran should be scheduled 
for a hearing and the Veteran and his 
representative should be notified and 
given an opportunity to prepare for the 
hearing.

2.  The RO should contact all appropriate 
service departments, Federal agencies, 
and/or state agencies to determine the 
Veteran's periods of active duty, active 
duty for training (ACDUTRA), and inactive 
duty training (INACDUTRA).  

3.  Attempt to obtain VA treatment 
records pertaining to the Veteran, 
including those from the VA Medical 
Center in San Juan, Puerto Rico, that are 
dated after May 2005.  

4.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hearing loss and/or 
tinnitus found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology, the lay statements of 
record relating to the Veteran's hearing 
loss and/or tinnitus since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any hearing loss and/or 
tinnitus found to be present is related 
to, had its onset during, or was 
permanently aggravated during a period of 
active duty, ACDUTRA or INACDUTRA. The 
rationale for all opinions expressed 
should be provided in a legible report.  

5.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder, to 
include depression, adjustment disorder, 
and/or generalized anxiety, found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner's attention is directed to 
the Veteran's prior treatment for 
psychiatric conditions and the reports of 
medical examinations dated in April 2004, 
May 2004, and May 2006.  The examiner 
should opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any psychiatric 
disorder found to be present is related 
to or had its onset during service.  If 
not, the examiner should opine as to 
whether it is at least as likely as not 
that any psychiatric disorder found to be 
present is secondary to or permanently 
aggravated by any service-connected 
disability, including but not limited to 
the Veteran's back condition.  The 
rationale for all opinions expressed 
should be provided in a legible report.

6.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


